Citation Nr: 1135920	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision.

As previously noted in the April 2009 Decision, the Veteran was scheduled to testify before a Veterans Law Judge in a videoconference hearing from the RO in August 2008, but failed to appear.  The Veteran subsequently submitted a motion for a new hearing.  The Board denied his motion based on its finding that he did not show good cause for his failure to appear.  See 38 C.F.R. § 20.704(d).  

When this case was most recently before the Board in January 2010, it was remanded for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.

2.  The service-connected chronic obstructive pulmonary disease with bronchitis and cervical spine arthritis are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his high school education and training as a barber and previous employment background as a truck driver.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in January 2007.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in January 2007.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

The Veteran was asked in a June 2009 letter whether he was receiving disability benefits from the Social Security Administration (SSA).  The Veteran did not respond.  There is also no evidence in any of his application for unemployability or other statements that he is receiving benefits from SSA.  Therefore, the Board does not find that any further development is needed to comply with the duty to assist.

For these reasons, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with the January 2010  Remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, the Board directed the RO to send the Veteran a letter asking the Veteran to identify any health care providers having treatment records pertinent to his claim since July 2009.  This was accomplished by a January 2010 letter.

The April 2009 remand also instructed the RO to schedule the Veteran for a VA pulmonary examination to determine the current severity of his service-connected COPD and to provide an opinion as to whether the Veteran currently is precluded from working at substantially gainful employment consistent with his educational and work background.  As indicated, this was accomplished in March 2011.

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


II.  Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU rating may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


III.  Analysis

The Veteran is service connected for the following disabilities:  chronic obstructive pulmonary disease with bronchitis, rated at 60 percent and traumatic arthritis of the cervical spine, rated as noncompensable level.  

His combined evaluation for compensation is 60 percent.  Accordingly, he meets the schedular threshold for consideration for a TDIU under 38 C.F.R. § 4.16(a).

In his December 2006 Application for Increased Compensation Based on Unemployability, the Veteran stated that he had last worked on a full-time basis in October 1993.  He noted that, in December 2006, he became too disabled to work due to severe COPD.  He worked as a truck driver when he left the army, but it became hard for him to handle this with his COPD.  In 1989, he went to barber school under the vocational rehabilitation program and had worked as a barber ever since.  He noted that, as his COPD became worse, he found it difficult to do anything that required physical exertion and needed to close his barber shop after 18 years because he could not do the amount of work needed to pay his expenses and make a living.

In April 2005, the Veteran was afforded a VA examination for his COPD.  The Veteran reported that he worked as a barber.  He noted that his breathing had gotten progressively worse with dyspneic on exertion and that lifting anything more than 5 to 10 pounds brought on shortness of breath.  He was diagnosed with severe chronic obstructive pulmonary disease with significant bronchodilator response.

In February 2007, the Veteran stated that he could no longer work and make enough to pay expenses to keep afloat.  He also reported that he earned $18,000 in the last 12 months while working as a barber.

In February 2007, the Veteran was afforded another VA examination for COPD.  The examiner opined that the service-connected condition precluded him from continuing his current profession as a barber as well as from physical employment.  It did not preclude him from doing sedentary work.   

An April 2007 VA treatment record noted that the Veteran was unable to perform his duties at work and home due to his COPD.

In a November 2007 statement, the Veteran noted that he worked 8 hours a week for the town of Dighton assisting Veterans.  He made $644 per month.

In December 2007, the VA contacted the Veteran's barbershop to see if it was still in existence.  The Veteran, when contacted, said that he ran the business, but did not work there.  He reported having two employees.  

In February 2008, the Veteran stated that, after he stopped working and found someone to buy his barber shop, the deal fell through and he was forced to resume work as a manager while looking for a potential new buyer for his shop.  He said that he lost several customers due to being out sick.

In August 2009, the Veteran was afforded yet another VA examination.  The examiner diagnosed COPD.  The Veteran reported having dyspnea with mild to moderate exertion such as walking while carrying a bag of groceries.  He had increased difficulty carrying out duties at his barber shop.  The pulmonary function tests showed severe obstruction with air trapping.  

The examiner opined that he was becoming increasingly disabled by his chronic obstructive pulmonary disease.  The examiner believed he would have difficulty carrying out active work-related tasks requiring mild exertion, but could potentially due sedentary work.  

In a January 2010 statement, the Veteran reported that his business had been on a downhill slide ever since he had to cut back on his hours.  Fewer customers and higher rent were putting him out of business.  He noted being just about bankrupt and barely keeping his doors open.  

In March 2011, the Veteran was afforded another VA examination.  The Veteran reported having significant symptoms related to his COPD.  He has dyspnea with exertion, for example climbing one flight of stairs will make him short of breath.  He also still had a hard time with light activities such as taking out the trash or carrying groceries into his house.  Walking in from the parking lot also bothered him.  He had shortness of breath with strenuous activities.  He would lose his breath when he lifted 10 pounds.  It was difficult to be on his feet all day cutting hair.

He reported working part-time as a barber.  He noted that part-time work was all he could do based on his education and training.  He would work more if he physically could, but felt that his dyspnea and exercise limitation precluded him from doing any more work.  

The examiner diagnosed the Veteran with moderate COPD.  The examiner opined that his reports of dyspnea were somewhat out of proportion to his pulmonary function tests and occurred with mild exertion, thus limiting his ability to work.  

Based on the history, the examiner noted that the Veteran could not lift even light objects without significant dyspnea, which limited his capabilities to work.  He experienced dyspnea with relatively mild exertion, but the examiner found that the Veteran had not had recent hospitalizations for breathing problems, was not on home oxygen and did not have evidence of hypoxemia or right heart failure.  The examiner acknowledged that the Veteran was taking a number of inhaled and oral respiratory medications.

The examiner stated that, based on the Veteran's description of his functional limitations, he was disabled and unable to do work consistent with his training and educational background.  

The examiner opined that the Veteran was unable to do work that required even mild exertion based on his COPD.  The examiner further found that the pulmonary function test corresponded with only moderate COPD and likely reflected his current level of disability from a pulmonary function test standpoint.  

On review, it appears that the Veteran is still working to some degree as a barber and owns this business.  The Veteran reported being unable to make more money by working more hours because of his COPD.   

Marginal employment shall not be considered substantially gainful employment 38 C.F.R. § 4.16(a).  Marginal employment is deemed is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.  

According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $10,488 in 2006, $10,787 in 2007, $11, 201 in 2008 $11,161 in 2009 and $11,344 in 2010.

Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  See 38 C.F.R. § 4.16.

Although the Veteran has indicated that his time lost from employment was more than half, he reported earning $18,000 during the preceding 12 months in his February 2007 employment statement and $15,060 in his February 2010 statement.  He apparently worked for the Town of Dighton and the Town of Berkley doing administration type work, but has reported being practically bankrupt. 

As to the service-connected disability precluding his employment, several VA examiners have opined that the Veteran could still do sedentary work, even though he could no longer be a barber.  The most recent examiner opined that he could no longer work as a barber based on the Veteran's reports of his functional ability and added that the service-connected COPD was shown to be moderate in severity on his recent pulmonary functioning testing.

Given that the Veteran is only shown to have completed high school and trained at barber school and to have previous occupational experience as a truck driver, the Board finds that he is precluded from securing and maintaining substantially gainful employment by the service-connected disabilities.  

To the extent that he currently is shown to be unable to work on a full time basis as a barber due to his perceived functional limitations caused by the chronic and progressive respiratory disease, the Veteran's ability to return to substantially gainful employment even of a sedentary nature would be unlikely given his educational and employment background.  

In resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating are met.  
 


ORDER

 A total rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


